                         Case 2:21-cv-00245-RFB-NJK Document 18 Filed 06/29/21 Page 1 of 2




                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 Robert.Freeman@lewisbrisbois.com
                      CHERYL A. GRAMES
                    3 Nevada Bar No. 12752
                      Cheryl.Grames@lewisbrisbois.com
                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    5 Las Vegas, Nevada 89118
                      Telephone: 702.893.3383
                    6 Facsimile: 702.893.3789
                      Attorneys for State Farm Mutual Automobile
                    7 Insurance Company

                    8                                   UNITED STATES DISTRICT COURT

                    9                               DISTRICT OF NEVADA, SOUTHERN DIVISION
                   10

                   11 MICHAEL BENEDICT, an individual;                      Case No. 2:21-cv-00245-RFB-NJK

                   12                      Plaintiff,
                                                                            ORDER GRANTING
                                                                            STIPULATION AND ORDER FOR
                   13             vs.                                       EXTENSION OF TIME TO FILE
                                                                            RESPONSE TO MOTION TO COMPEL
                   14 STATE FARM MUTUAL AUTOMOBILE                          [FIRST REQUEST]
                      INSURANCE COMPANY, a Foreign
                   15 Corporation; DOES I-V; and ROE
                      CORPORATIONS VI-X, inclusive,
                   16
                                    Defendants.
                   17

                   18

                   19            DEFENDANT STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY

                   20 (“Defendant”), by and through its counsel of record, the law firm of LEWIS BRISBOIS

                   21 BISGAARD & SMITH LLP, and PLAINTIFF MICHAEL BENEDICT (“Plaintiff”), by and through

                   22 his counsel of record, DRUMMOND LAW FIRM, P.C., hereby stipulate and agree that the time for

                   23 Defendant to file its Response to Plaintiff’s Motion to Compel be extended as set forth herein.

                   24 Defendant State Farm’s Response is currently due June 30, 2021. The parties hereby stipulate that

                   25 the due date for Defendant’s Response be extended to July 6, 2021.

                   26                                           Reason for Extension

                   27            Defendant requires additional time to develop its arguments fully before filing its briefing,

                   28 and is finalizing supplemental discovery responses. This stipulation is made in good faith and not
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW
                        4843-9405-2848.1
                         Case 2:21-cv-00245-RFB-NJK Document 18 Filed 06/29/21 Page 2 of 2




                    1 for the purpose of delay.

                    2            This is the first extension of time requested for filing Defendant’s Response to Plaintiff’s

                    3 Motion to Compel.

                    4      DATED this 29th day of June, 2021.                  DATED this 29th day of June, 2021.

                    5      LEWIS BRISBOIS BISGAARD & SMITH                     DRUMMOND LAW FIRM, P.C.
                    6
                           /s/ Cheryl A. Grames                                /s/ Craig W. Drummond
                    7      ROBERT W. FREEMAN                                  Craig W. Drummond, Esq.
                           Nevada Bar No. 3062                                Nevada Bar No. 11109
                    8      CHERYL A. GRAMES                                   Liberty A. Ringor, Esq.
                           Nevada Bar No. 12752                               Nevada Bar No. 14417
                    9      6385 S. Rainbow Boulevard, Suite 600               810 S. Casino Center Blvd., Suite 101
                           Las Vegas, Nevada 89118                            Las Vegas, Nevada 89101
                   10      Attorneys for Defendant                            Attorneys for Plaintiff
                   11

                   12                                                 ORDER
                   13
                                 IT IS SO ORDERED.
                   14
                                 Dated
                                 Dated:this
                                        June__30,
                                               day2021
                                                   of ______________, 2021.
                   15

                   16                                                 _______________________________
                                                                      U.S. MAGISTRATE JUDGE
                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW
                        4843-9405-2848.1                                  2
